Citation Nr: 0416641	
Decision Date: 06/24/04    Archive Date: 06/30/04

DOCKET NO.  03-26 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an apportionment of the veteran's VA 
disability compensation on behalf of his minor child, J.P.B.


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to August 
1968.  The appellant is the mother and custodian of the 
veteran's minor child, J.P.B.  

This matter has come before the Board of Veterans' Appeals 
(the Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (the RO) that denied the appellant's claim 
for apportionment of the veteran's VA disability compensation 
benefits for his minor child, J.P.B.  The appellant perfected 
an appeal of that decision.  She is unrepresented in this 
matter, as is the veteran.

The record reflects that the appellant testified at a hearing 
before a Decision Review Officer at the RO in August 2003.  
In her VA Form 9, received in September 2003, the appellant 
indicated that she wanted a hearing in Washington, D.C. 
before a Veterans Law Judge.  The appellant was scheduled for 
such a hearing in March 2004.  Without explanation, she 
failed to report for the hearing, and she has not requested 
any further rescheduling.  Accordingly, the Board will 
consider the hearing request to have been withdrawn.  See 38 
C.F.R. § 20.702(d) (2003).

This case is being REMANDED to the RO via the Appeals 
Management Center in Washington, D.C.  VA will notify the 
veteran and the appellant if further action is required.


REMAND

A claim for an apportionment is a "contested claim" and is 
subject to special procedural regulations.  See 38 U.S.C.A. § 
7105A (West 2002).  Under 38 C.F.R. § 19.100 (2003), all 
interested parties will be specifically notified of the 
action taken by the agency of original jurisdiction in a 
simultaneously contested claim and of the right and time 
limit for initiating an appeal, as well as hearing and 
representation rights.

The Board notes that it does not appear that the veteran was 
provided with a statement of the case (SOC) or a copy of the 
appellant's substantive appeal as is required under 38 
U.S.C.A. § 7105A(b) and 38 C.F.R. §§ 19.101, 19.102.  This 
must be accomplished.

Accordingly, this case is REMANDED to the VBA for the 
following action:

1.  VBA should provide the veteran and 
his representative, if any, with a copy 
of the September 2003 SOC and a copy of 
the appellant's September 2003 
substantive appeal in accordance with 38 
U.S.C.A. § 7105A(b) and 38 C.F.R. §§ 
19.101, 19.102.  The veteran should be 
afforded an appropriate period of time in 
which to respond.  

2.  If warranted by the veteran's 
response, any required additional 
evidentiary and procedural development 
and/or readjudication of the claim should 
be accomplished. If no readjudication is 
necessary, of if the claim is 
readjudicated and the outcome is 
unfavorable to the appellant, the case 
should be returned to the Board for 
further appellate review, after all 
appropriate due process considerations 
have been satisfied.  

The purpose of this REMAND is to ensure that the parties are 
afforded due process of law.  The Board intimates no opinion, 
either factual or legal, as to the ultimate conclusion 
warranted in this case.  The parties need take no action 
unless otherwise notified.

The parties have the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



